 THEATRICAL PROTECTIVE UNION NO. 1, ETC.2493.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section2(6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within Section9(b) of the Act : All production and maintenance employees of theEmployer employed at its laundry, and dry cleaning plant and at itsretail stores in the Baltimore, Maryland, area, including salesmen,drivers, retail store clerks, and production clerks, but excluding office-clerical and professional employees, watchmen, guards, and super-visors as defined in the Act.10[Text of Direction of Election omitted from publication.]10 The unit description conforms to the stipulation of the parties.Theatrical Protective Union No. 1,International Alliance of The-atrical Stage Employees and Moving Picture Machine Opera-tors of the United States and Canada,AFL-CIOandColumbiaBroadcasting System,Inc.CaseNo. 2-CD-161. July 28, 1959DECISION AND DETERMINATION OF DISPUTEThis proceedingarisesunder Section 10(k) of the Act, which pro-vides that "Whenever it is charged that any personhas engaged in anunfairlabor practice within the meaning of paragraph (4) (D) ofSection 8 (b), the Board is empowered and directed to hear and deter-mine the dispute out of which such unfair labor practice shall havearisen...."On February 6, 1958, Columbia Broadcasting System, Inc., hereincalled CBS, filed a charge with the Regional Director for the SecondRegion, alleging that Theatrical Protective Union No. 1, InternationalAlliance of Theatrical Stage Employees and Moving Picture MachineOperators of the United States and Canada, AFL-CIO, herein calledLocal 1, had engaged in and was engaging in certain unfair laborpractices within themeaningof Section 8(b) (4) (D) of the Act.Thereafter, pursuant to Section 10(k) of the Act and Sections102.71 and 102.72 of the Board's Rules and Regulations, the RegionalDirector investigated the charges and provided for an appropriatehearing upon due notice. The hearing was held before I. L. Broadwin,hearing officer, on March 17, 1959, at New York City. All partiesappeared at the hearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses,and to adduce evidence124 NLRB No. 29. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDbearing on the issues.'The rulings of the hearingofficer are free fromprejudicialerror and are herebyaffirmed.Briefshave been filed byCBS and Local I.Upon the entire record in this case, the Board 2 makes thefollowing :FINDINGS OF FACT1.CBS is engaged in commerce within the meaning of the Act.2.Local 1 and Local 1212 are labor organizations within the mean-ing of the Act.3.The dispute :The Facts,CBS is engaged in television broadcasting and owns studios in NewYork City from which television programs regularly originate.Alllighting work within these studios is performed by stage electricianswho are members of Local 1. Some CBS broadcasts originate fromoutside the studios and they are known as remote broadcasts.Theplacement, installation, and operation of lights for remote broadcastshas been the subject matter of a long-standing dispute between Local1 and Local 1212. This case involves just such a dispute and concernsthe lighting work to be performed in connection with the "Let's Takea Trip" program scheduled for telecast on February 2, 1958, fromthe SSUnited Statesat a New York City pier. CBS had decided toassign this lighting work to electricians on its technical crew whowere members of Local 1212.Upon learning of this fact, Local 1sought the work and, when it was denied them, picketed the pierwhere the SSUnited Stateswas docked on February 1, for the ad-mitted purpose of forcing CBS to assign the lighting work toemployees who were its members. Because of the picket line, long-shoremen and painters employed by the United States Lines refusedto board the ship to perform loading and necessary maintenance work.In view of this, and unable to effect a settlement of the dispute, UnitedStates Lines decided against the telecast.The picketing thereuponceased.On February 14, 1952, Local 1212 was certified as the statutory rep-resentative of all technicians in certain departments of CBS, exclud-ing lighting directors and special visual effects employees in NewYork City, and also excluding stagehands.'On May 1, 1958, CBS'The hearing officer granted a motion to Intervene by Radio & Television BroadcastEngineers Union,Local 1212, International Brotherhood of ElectricalWorkers, AFL-CIO, herein called Local 1212.3 Pursuant to the provisions of Section 3(b) of the National Labor Relations Act, theBoard has delegated its powers In connection with this proceeding to a three-memberpanel [Chairman Leedom and Members Bean and Jenkins].3In an earlier case involving the same parties herein,the Board held that Local 1212'scertification "does not include the work of operating lights on remote telecasts." SeeRadio i Television Broadcast Engineers Union, Local 1212,International BrotherhoodofElectricalWorkers, AFL-CIO (Columbia Broadcasting System, Inc.),119NLRB594. THEATRICAL PROTECTIVE UNION NO. 1, ETC.251and Local 1212 entered into their most recent bargaining agreement,effective from February 1, 1958, to January 31, 1961. It contains thefollowing provisions :... Jurisdiction : The work covered by this agreement shallinclude all of the following work : (a) In connection with theinstallation . . . operation,maintenance and repair of radiobroadcast, television, sound effects, facsimile and audio equip-ment and apparatus by means of which electricity is applied inthe transmission, transference, production or reproduction ofvoice, sound and/or vision... .The Employer will not enter into any contracts or agreementsgranting or altering jurisdiction over the disputed area of remotelighting in New York City or take any other action changingthe status quo, until the unions involved (Local 1, IATSE andLocal 1212, IBEW) have had full opportunity to work out thisproblem to the mutual satisfaction of all parties.Local 1 holds no certification covering CBS stagehands but it is,recognized by CBS as the bargaining representative of those em-ployees.On January 20, 1958, CBS and Local 1, entered into theirmost recent bargaining agreement, effective from January 1, 1958,.to December 31,1960. This contract contains the following provisions::1.Scope of Agreement.This agreement covers and is limited.to the employment by the Company of television shop heads,head stage hands, stage carpenters, stage electricians, stage prop-erty men, television stage and shop apprentices and extra men,in connection with the presentation of television performances atits television stages or shops in New York City and at such othertheatres or spot locations in New York City as may be mutuallyagreed upon.Jurisdiction (a)The jurisdiction of stage carpenters coversthe maintenance, repair, placement and any operation of back-grounds, platforms and other structures forming part of thescenery or the set picked up by the camera in connection withsuch television performances.The jurisdiction of stage elec-tricians covers the maintenance, repair, placement and operationof spotlights and other lighting devices used to light the setin connection with such television performances. . . .(C) It is understood that paragraph 1 (scope of agreement)and this paragraph 3 are intended to include the practice of theCompany with respect to these paragraphs which are presentlyexisting or which may hereafter be mutually agreed upon.When the contract was executed, the parties thereto also signed aletter from CBS to Local 1 which reads : 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis letter will set forth our understanding as follows : TheCompany will not enter into any contracts specifically grantingor altering jurisdiction over the disputed areas of remote lightinguntil the unions involved have had full opportunity to work outthis problem to the mutual satisfaction of all parties.During negotiations leading to the above-mentioned contracts bothLocal 1 and Local 1212 asserted a claim of jurisdiction over remotelighting and insisted upon a contractual provision granting this de-mand. CBS took the same position with respect to each union, namely,that the jurisdiction over the work had been the subject of disputebetween the two unions for many years and that, because of theconflicting claims, it would not accede to the demands of either butwould retain the basic power of assigning the work until the unionsreached a settlement of the issue.For at least the past 9 years, CBShas followed the practice of assigning lighting work on remote broad-casts to Local 1 where scenery, stage effects, and stage hands are em-ployed, and to Local 1212 where no scenery or other stage propertiesand effects are required and where no stage hands are employed.4 The"Let's Take a Trip" program scheduled for February 2 was a "bare"remote broadcast, i.e., the pickup of a place as it is without change;no scenery, props, or stage hands were to be employed. In accordwith its practice, therefore, CBS assigned the lighting work on thisbroadcast to electricians who were members of Local 1212.CONTENTIONS OF THE PARTIESCBS and Local 1212 contend that the picket line activity by Local1 was designed to force a change in the assignment of work to whichitwas not entitled and that Local 1 thereby 'violated Section8(b) (4) (D) of the Act.Local 1 seeks to justify its conduct complained about herein on thebasis of "its collective bargaining contract, past practices and all thecircumstances surrounding the negotiation. and consummation of thecontract."APPLICABILITY OF THE STATUTEThe charge, which was duly investigated by the Regional Director,alleges a violation of Section 8 (b) (4) (D). of the Act and the RegionalDirector was satisfied upon the basis of such investigation that therewas reasonable cause to believe that a violation of Section 8 (b) (4) (D)of the Act had been committed.The record before us establishes that there is reasonable cause tobelieve that Local 1, by its picketing, induced and encouraged em-ployees of United States Lines to engage in a concerted refusal toperform services in order to force or require CBS to assign certain4 Such telecasts include horse races, baseball games, football matches, and visits toplaces of interest,including ships. THEATRICAL PROTECTIVE UNION NO. 1, ETC.253remote lighting work to members of Local 1 although CBS had as-signed this work to employees who are members of Local 1212. Suchcircumstances are sufficient to invoke the Board's jurisdiction to hearand determine a dispute within the meaning of Section 8(b) (4) (D)and 10 (k) of the Act.We find, therefore, that the dispute in questionis properly before us for determination under Section 10 (k) of theAct.MERITS OF THE DISPUTEAs indicated above, Local 1 has no Board order or certificationentitling it to the work in dispute.Nor is it entitled to the work,as it claims, by virtue of its contract with CBS and the circumstancessurrounding the contract's execution.Local 1 had demanded thatthe contract should expressly assign the work to it but CBS refusedto yield to this demand.By the contract which it signed with Local 1,as appears above, CBS in effect maintained the status quo with respectto the assignment of lighting work on remote broadcasts. Such a con-tract plainly cannot serve Local 1 as a defense herein, for a writtencontract offered as a defense in a 10(k) proceeding must provide forthe assignment of the work in issue in clear and unambiguous terms.'Moreover, even the past practice of CBS in assigning lighting workon remote broadcasts upon which Local 1 relies does not favor Local 1.We therefore find that Local 1 is not entitled, by means proscribedby Section 8(b) (4) (D), to force or require CBS to assign the disputedwork to its members.'However, we are not by this action to be re-garded as "assigning" the work in question to Local 1212.DETERMINATION OF DISPUTE 7On the basis of the foregoing findings of fact and the entire recordin this case, the Board makes the following determination of disputepursuant to Section 10(k) of the Act :1.Theatrical Protective Union No. 1, International Alliance ofTheatrical Stage Employees and Moving Picture Machine Operatorsof the United States and Canada, AFL-CIO, and its agents, arenot and have not been entitled, by means proscribed by Section8(b) (4) (D) of the Act, to force or require Columbia BroadcastingSystem, Inc., to assign the work of setting up and operating lightingequipment on remote telecasts to its members rather than to otherCBS employees, who are members of Radio & Television Broadcast5United Brotherhood of Carpenters & Joiners of America, Local Union No.978,AFL-010 etal.(Markwell & Hartz Contractors),120 NLRB 610.6 SeeRadio it Television Broadcast Engineers Union, Local 1212, International Broth-erhood of Electrical Workers, AFL-CIO (Columbia Broadcasting System, Inc.) supra;National Association of Broadcast Engineers and Technicians, CIO (NationalBroadcast-ing Company),103 NLRB 479.7Local 1 contends that CBS is not entitled to any "relief" for the reason that itrefused to "define the lines of jurisdiction" and "must bear the responsibility"for thedispute herein.This contention is rejectedas beingplainly without merit. 254DECISIONS Or NATIONAL LABOR RELATIONS BOARDEngineers Union, Local 1212, International Brotherhood of ElectricalWorkers, AFL-CIO.2.Within 10 days from the date of this Decision and Determina-tion of Dispute, Local 1 shall notify the Regional Director for theSecond Region in writing, whether or not it will refrain from forcingor requiring CBS, by means proscribed by Section 8 (b) (4) (D) ofthe Act, to assign the disputed work to its members rather than toother employees of CBS, who are members of Local 1212.Chicago North Side NewspapersandChicago Newspaper Guild,Local71 AFL-CIO, Petitioner.Case No. 13-RC-6449. July 28,1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Jewel G. Maher, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to Section 3(b) of the National Labor Relations Act, theBoard has delegated its power herein to a three-member panel [Chair-man Leedom and Members Bean and Jenkins].Upon the entire record in this case the Board finds :1.Chicago North Side Newspapers appears to be the trade namefor Lincoln-Belmont Publishing Co., Inc., Myers Publishing Co.,W. L. Johnson Publishing Co., and Neighborhood Press. Leo Lerneris the sole stockholder in the Lincoln-Belmont Publishing Co., Inc.,which in turn owns the controlling interest in Myers Publishing Co.W. L. Johnson Publishing Co. is a division of Myers Publishing Co.,and Neighborhood Press is a wholly owned subsidiary of Myers Pub-lishing Co.Leo Lerner is president of Lincoln-Belmont Publishing Co. andMyers Publishing Co., his brother, Edward Lerner, and his wife,Deanna Lerner, are vice president and secretary, respectively, of thetwo corporations.Leo Lerner is editor and publisher and has generalsupervision of all newspapers published by all the companies in-volved; Edward Lerner is his associate and assistant in supervisingthe operations of the various companies; Edmund Rover is comp-troller, and one Brookstone is auditor of all the companies.The parties stipulated that Lincoln-Belmont Publishing Co., Inc.,contracts with Myers Publishing Co. to print newspapers publishedby Lincoln-Belmont, that Myers also prints newspapers published byMyers and W. L. Johnson. Leo Lerner testified that Myers, through..acontractual arrangement, uses presses for its printing which are124 NLRB No. 24.